                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF TENNESSEE

  HABCO STRUCTURAL SPECIALISTS,    )
  INC.,                            )
                                   )
        Plaintiff,                 )
                                   )
  v.                               )                    Docket No. 1:20-cv-120
                                   )
  HOMESTEAD JOIST REINFORCEMENT    )
  LLC, COLBY YARGER, MICHELLE RAY, )
  STEVEN MELANCON, and NATHANIEL )
  HICKS,                           )
                                   )
        Defendants.                )


                        PROPOSED AGREED SCHEDULING ORDER


        Pursuant to the agreement of the parties, as indicated by counsels’ signatures below, and

 for good cause shown, the Court hereby ORDERS that the following Scheduling Order shall

 govern the parties for purposes of Plaintiff’s Preliminary Injunction request:

            a. June 17, 2020 – Plaintiff shall file its Motion for Preliminary Injunction,

                Memorandum of Law in Support, and any supporting documentation. Plaintiff’s

                Memorandum shall be limited to no more than 25 pages.

            b. June 23-25, 2020 – Plaintiff shall make available for deposition Marjorie Hodge,

                as well as any affiant or declarant within its control and take all reasonable steps to

                make those outside its control available that are relied upon by Plaintiff in its

                Motion for Preliminary Injunction, Memorandum of Law in Support, or supporting

                documentation. The scope of these depositions is limited to the trade secret claims

                and the affidavits or declarations, if any, submitted by the deponent. Each person’s

                deposition shall be limited to no more than four (4) hours.



Case 1:20-cv-00120-TAV-SKL Document 28 Filed 06/08/20 Page 1 of 3 PageID #: 186
           c. July 8, 2020 – Defendants shall file their opposition to Plaintiff’s Motion for

              Preliminary Injunction and any supporting documentation. Defendants’ opposition

              shall be limited to no more than 25 pages.

           d. July 13-15, 2020 – Defendants shall make available for deposition Colby Yarger,

              as well as any affiant or declarant within their control and take all reasonable steps

              to make those outside their control available that are relied upon by Defendant in

              its opposition to Plaintiff’s Motion for Preliminary Injunction. The scope of these

              depositions is limited to the trade secret claims and the affidavits or declarations, if

              any, submitted by the deponent. Each person’s deposition shall be limited to no

              more than four (4) hours.

           e. July 22, 2020 – Plaintiff shall file its reply to Defendant’s opposition. Plaintiff’s

              reply shall be limited to no more than fifteen (15) pages.

           f. As soon as practical thereafter, the Court shall set a hearing on Plaintiff’s Motion

              for Preliminary Injunction.



 ENTERED this ____ day of June, 2020.



                                      s/Susan K. Lee
                                      SUSAN K. LEE
                                      UNITED STATES MAGISTRATE JUDGE




Case 1:20-cv-00120-TAV-SKL Document 28 Filed 06/08/20 Page 2 of 3 PageID #: 187
 Dated: June 5, 2020                CHAMBLISS, BAHNER & STOPHEL, P.C.

                                    By: /s/ Stephen D. Barham
                                    Stephen D. Barham (BPR # 019292)
                                    Kelly Blair Etchells, BPR # 035998)
                                    Liberty Tower
                                    605 Chestnut Street, Suite 1700
                                    Chattanooga, TN 37450
                                    Telephone: (423) 756-3000
                                    Facsimile: (423) 265-9574
                                    Email: sbarham@chamblisslaw.com
                                            ketchells@chamblisslaw.com

                                    Attorneys for Plaintiff


                                    BREEDING HENRY BAYSAN PC

                                    By: /s/ Adam R. Duggan
                                    Bradley L. Henry (BPR # 025447)
                                    Matthew W. Olinzock (BPR # 037948)
                                    Adam R. Duggan (BPR # 035121)
                                    900 South Gay Street, Suite 1950
                                    Knoxville, TN 37902
                                    Telephone: (865) 670-8535
                                    Facsimile: (865) 670-8536
                                    Email: bhenry@bhblegal.com
                                            molinzock@bhblegal.com
                                            aduggan@bhblegal.com

                                    Attorneys for Defendants




Case 1:20-cv-00120-TAV-SKL Document 28 Filed 06/08/20 Page 3 of 3 PageID #: 188
